PER CURIAM.
The district court’s denial of Advantage Sealing Systems, Ine.’s (“Advantage”) motion to vacate the preliminary injunction, Flex Prods., Inc. v. Advantage Sealing Sys., Inc., No. 00-0321 (S.D.Cal. Sept. 7, 2000), is affirmed.
Our decision should not be interpreted as foreclosing Advantage, in submitting its invalidity defense at trial, from asserting any of the validity challenges preliminarily raised in the preliminary injunction proceedings in this case or from relying, in whole or in part, on any admissible evidence presented in these preliminary injunction proceedings.